Allowable Subject Matter
1.	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: as argued by the applicant the prior art of records fails to teach the languages of each independent claims as amended. Further prior art searches were made on 8/9/2021 but failed to produce any relevant results. As a result, all the pending claims 1-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

CONCLUSION

2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10834022 B2 is directed to resource configuration using topology diagram. In the example shown in FIG. 2, the identified resources may include components such as one or more network providers, data centers at different geographical locations, and switches (XCS) and routers (XCR) at different PoPs. In some examples, the resource database 126 may indicate whether a type of resource is configurable or unconfigurable.
US 9959522 B2 is directed to system and method for controlling the distribution of electronic media. A system for controlling delivery of display information to display systems over a network, wherein the display systems are distributed among different geographic locations and the selected media content is topically relevant to viewers of the display systems resident in the different geographic locations.
US 9442810 B2 relates generally to the technical field of management of data centers. In one specific example, embodiments of the inventive subject matter relate to a method and system that unifies, in a management system, operational lifecycle management (OLCM) and 
US 9503330 B2 embodiments include functionality for displaying a hierarchy with geographic information. For example, referring now to FIG. 3, a user interface 302 is illustrated. The user interface illustrate a geographic map and shows a hierarchy 304 overlaid onto the map. The hierarchy 304 may show nodes in a similar fashion to that illustrated in FIGS. 1 and 2, except that positioning of the nodes on the map is based on the physical geographic locations of nodes which the nodes represent.
3.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173